Citation Nr: 1108470	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-13 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for residuals of pneumonia, also claimed as shortness of breath.

2.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a low back disorder, to include degenerative disc disease and facet joint disease.

3.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for residuals of a left ankle strain.

4.  Entitlement to service connection for hypertension, to include as secondary to a low back disorder, to include degenerative disc disease and facet joint disease.

5.  Entitlement to service connection for an enlarged heart, to include as secondary to a low back disorder, to include degenerative disc disease and facet joint disease.

6.  Entitlement to service connection for kidney damage, to include as secondary to a low back disorder, to include degenerative disc disease and facet joint disease.

7.  Entitlement to service connection for a right shoulder disorder.

8.  Entitlement to service connection for a right leg disorder.

9.  Entitlement to service connection for a cervical spine disorder.

10.  Entitlement to service connection for dental trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) from May 2008 and October 2009 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for dental trauma has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action. 

The Veteran testified in October 2010 before the undersigned Veterans Law Judge at a Travel Board hearing at the RO; a transcript is of record.


FINDINGS OF FACT

1.  In a July 1990 rating decision, the RO denied service connection for a lung condition.  Additional evidence submitted since the July 1990 rating decision does not bear directly and substantially upon the issue of service connection for residuals of pneumonia, also claimed as shortness of breath.  In addition, it does not raise a reasonable possibility of substantiating the claim and does not, by itself or in conjunction with evidence previously assembled, relate to an unestablished fact necessary to substantiate the claim.

2.  In a December 1994 rating decision the RO denied service connection for right lumbar radiculopathy.  Evidence received since the final December 1994 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  

3.  Upon review of the claim on the merits, the competent and probative evidence of record preponderates against a finding that a low back disorder, to include degenerative disc disease and facet joint disease, is due to any incident or event in active service, and arthritis of the low back was not manifested within a year of service.

4.  In a March 1977 rating decision, the RO denied service connection for a left ankle strain.  Evidence received since the final March 1977 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

5.  Upon review of the claim on the merits, the competent and probative evidence of record preponderates against a finding that residuals of a left ankle strain are due to any incident or event in active service, and arthritis of the left ankle was not manifested within one year after service.

6.  The competent and probative evidence of record preponderates against a finding that hypertension is due to any incident or event in active service, and hypertension is not shown to have been manifested within one year after separation from service.

7.  The competent and probative evidence of record preponderates against a finding that an enlarged heart is due to any incident or event in active service, and an enlarged heart is not shown to have been manifested within one year after separation from service.

8.  The competent and probative evidence of record preponderates against a finding that kidney damage is due to any incident or event in active service, and renal disease is not shown to have been manifested within one year after separation from service.

9.  The competent and probative evidence of record preponderates against a finding that a right shoulder disorder is due to any incident or event in active service, and arthritis of the right shoulder is not shown to have been manifested within one year after separation from service.

10.  The competent and probative evidence of record preponderates against a finding that a right leg disorder is due to any incident or event in active service, and arthritis of the right leg is not shown to have been manifested within one year after separation from service.

11.  The competent and probative evidence of record preponderates against a finding that a cervical spine disorder is due to any incident or event in active service, and arthritis of the cervical spine is not shown to have been within one year after separation from service.

12.  The competent and probative evidence of record preponderates against a finding that dental trauma was due to loss of substance of the mandible or maxilla, a combat wound, or in-service trauma.


CONCLUSIONS OF LAW

1.  Evidence received since the previous final decision in July 1990, in which the Board denied service connection for residuals of pneumonia, also claimed as shortness of breath, is not new and material, and therefore the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

2.  New and material evidence to reopen the claim of entitlement to service connection for a low back disorder, to include degenerative disc disease and facet joint disease, has been received, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

3.  A low back disorder, to include degenerative disc disease and facet joint disease, was not incurred in or aggravated by service, and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

4.  New and material evidence to reopen the claim of entitlement to service connection for residuals of a left ankle strain has been received, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

5.  Residuals of a left ankle strain were not incurred in or aggravated by service, and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

6.  Hypertension was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

7.  An enlarged heart was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

8.  Kidney damage was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

9.  A right shoulder disorder was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

10.  A right leg disorder was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

11.  A cervical spine disorder was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

12.  A compensable dental disorder was not incurred in or aggravated by active service, nor have the criteria for outpatient treatment for a dental disorder been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.159, 3.381, 4.150, 17.161 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In November 2006, September 2007, February 2008, March 2009, and April 2009  VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the May 2008 and October 2009 rating decisions, January 2007 and March 2009 SOCs, April 2010 SOC, and July 2010 SSOC explained the basis for the RO's action, and the SOCs and SSOC provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in November 2006, September 2007, February 2008, March 2009, and April 2009 letters which VA sent to the Veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  Such notice was provided in the April 2009 letter to the Veteran.

The Board finds that the VA examinations the Veteran had for his low back was sufficient because the examiner supported her conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

The RO did not afford the Veteran a VA examination for the other claims, on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The Board finds that there is no competent evidence of current residuals of pneumonia, left ankle strain, enlarged heart, kidney damage, and right shoulder disorder.  While the Veteran has been diagnosed with hypertension, a right leg disorder, and a cervical spine disorder, there is no indication that they are associated with an in-service event, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within a presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must (1) be medical evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as cardiovascular-renal disease and arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

A.  New and Material Evidence for Residuals of Pneumonia

A July 1990 rating decision denied service connection for residuals of pneumonia, also claimed as shortness of  breath.  The Veteran did not appeal that rating action, and it therefore became final.  He subsequently filed a request to reopen his claim.

Summarizing the evidence of record at the time of the July 1990 rating decision, the service treatment records (STRs) show that the Veteran was treated for an upper respiratory infection in October 1973.  November 1973 treatment notes indicate that he was hospitalized for pneumonia.  At follow up treatment the next week, the Veteran's chest and throat were clear.  The Veteran complained of a productive cough and sinus congestion at January 1976 treatment.  At his June 1976 separation examination the lungs and chest were normal.  The post-service records show that a January 1977 chest X-ray was normal.

Regarding the evidence submitted since the July 1990 rating decision, a chest X-ray from July 1995 private treatment showed no active disease and no evidence of pneumothorax, and an X-ray from October 1997 private treatment was noted to be essentially clear.  June 1998 private treatment notes indicate that the Veteran wished to quit smoking.  An X-ray from February 1999 treatment was consistent with emphysema.  It was noted that he had shortness of breath.  Chest X-rays from April 2001, April 2002, and October 2003 were normal.  Private treatment records from August 2004 indicate that the Veteran abused tobacco.  VA treatment records indicate that he smoked tobacco, and in February 2005 he had smoking cessation treatment.  In August 2006 it was noted that he smoked a pack and a half per day.

The Veteran underwent a private physical examination in September 2007 for a Social Security claim.  He complained of a two-year history of shortness of air, worse at night and with exercise.  The Veteran produced about two cups of sputum without blood per day, and he had not sought emergency room treatment due to shortness of breath.  On examination the lungs were clear without rale, rhonchi or wheezing.  The examiner diagnosed the Veteran with mild chronic obstructive pulmonary disease (COPD).

Having reviewed the complete record, the Board finds that new and material evidence has not been submitted to reopen the claim for service connection for residuals of pneumonia, also claimed as shortness of breath.  Although the statements submitted since the July 1990 rating decision do constitute new evidence, in that they were not of record at the time of the previous decision, they are not material evidence, because they do not bear directly and substantially on the issue at hand.  In this regard, these reports do not, nor does any of the additional evidence submitted in connection with the claim to reopen, demonstrate that the Veteran currently has residuals of pneumonia, also claimed as shortness of breath, of in-service origin.  Specifically, none of the new evidence links the currently diagnosed COPD to the Veteran's military service or any incident that occurred therein, including his treatment for pneumonia.

We recognize the sincerity of the arguments advanced by the Veteran that he has residuals of pneumonia, also claimed as shortness of breath, that are service connected.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, residuals of pneumonia require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions on etiology.  

In summary, the Board finds that the evidence received in conjunction with the request to reopen is not new and material, and does not serve to reopen the claim for service connection for residuals of pneumonia, also claimed as shortness of breath.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a). 

B. New and Material Evidence for Low Back Disorder

A December 2004 rating decision denied service connection for a low back disorder, to include degenerative disc disease and facet joint disease.  The Veteran did not appeal that rating action, and it therefore became final.  He subsequently filed a request to reopen his claim.

Summarizing the evidence of record at the time of the December 2004 rating decision, the STRs show that in January 1974 the Veteran fell off a pole.  He did not complain of pain in his back, but approximately 10 days later he complained of cold and a rash on his back.  In January 1976 he complained of low back pain and a muscle ache in the back for one and a half days.  He was prescribed medication.  At the June 1976 separation examination his spine was normal.  Records from a workers' compensation claim indicate that the Veteran injured his back while working in June 1989.  He was diagnosed with a lumbosacral disc syndrome.  December 1989 private treatment records indicate that the Veteran's back pain began in June 1989 while lifting a 30-pound bag at work.  Medication, injections, and physical therapy had not provided relief.  In February 1990 the Veteran underwent a lumbar myelogram at a private facility, and it was noted that he had an eight-month history of low back pain.

Tomogram images from June 1990 private treatment were negative.  A private neurosurgeon wrote in October 1990 that he had treated the Veteran for 10 months for right lumbar radiculopathy that had not been responsive to conservative therapy.  Surgery was needed for exploration and decompression of the involved nerve roots.

A September 1994 MRI of the lumbar spine from private treatment showed a degenerative bulging disc at L4-5 and L5-S1 without a focal herniation being identified.  Private treatment notes from March 1995 indicate that the Veteran was to have a trigger point injection, which had helped him in the past.

At June 1995 VA treatment it was noted that the Veteran had a five-year history of low back pain, and he rated it as a 7 out of 10.  He received an epidural nerve block.

In September 1995 the Veteran had a VA general medicine examination at which he reported that his back hurt every day.  He said that the pain was usually rated as an 6 out of 10 but could be as bad as 10.  On examination, range of motion of the spine permitted bending to the floor to 80 degrees, backward extension to 20 degrees, bilateral lateral flexion of 35 degrees, and bilateral rotation of 40 degrees.  He was diagnosed with a history of a herniated disc at L4-L5.  

February 1996 private treatment notes indicate that the Veteran hurt his back the week before while moving furniture.  In July 1996 he indicated that he performed a lot of lifting in a job for a catering company and had strained his back a couple of days before.  An X-ray from April 1997 private treatment showed loss of disc height at L4-5 and L5-S1 with mild anterior osteophytosis at L5-S1, and an April 1997 MRI showed a concentric disc bulge at L5-S1 with mild bilateral facet degenerative changes and a mild concentric disc bulge at L4-5 without evidence of significant canal or foraminal impingement.  Private treatment notes indicate that he continued to complain of low back pain, and in May 1998 a physician described it as "uncontrolled" and noted that the Veteran had been working as a waiter.  The Veteran was to continue taking medication for the pain.

Regarding the evidence submitted since the December 2004 rating decision, VA treatment records from June 1978 indicate that the Veteran complained of back pain of four day's duration after being in a motor vehicle accident.  X-rays of the lumbar spine were normal.

J.C.S., M.D., wrote in March 2005 that he treated the Veteran at the VA Medical Center (VAMC) in Lexington and that the Veteran had chronic lumbago due to degenerative disc disease and arthritis of the lumbar spine with radicular symptoms, impacting his ability to perform activities of daily living.  The Veteran reported an initial injury which had occurred in military service in the 1970's when he fell off a pole and dropped 50 feet to the ground.  Dr. S's letter indicates that the Veteran had subsequently had difficulty with chronic back and ankle pain and that it is as likely as not that the Veteran's degenerative arthritic conditions were in part due to the fall that was sustained during military service.

In May 2005 the Veteran underwent a VA spine examination.  The examiner reviewed the Veteran's claims file and noted that his report of having back pain after a fall from a pole in service is not clearly supported by a review of the STRs.  Furthermore, the post-service treatment records show episodes of back pain related to an incident from when the Veteran worked at the VAMC in Louisville, and that he hurt his back in 1996 lifting furniture.  The examiner wrote that the right leg symptoms are likely related to degenerative disc disease and degenerative joint disease of the lumbar spine.  The Veteran had flare-ups of his back that occurred every one to two months, were severe, and lasted for two to three days.  He rated the pain as moderate to severe, and he could walk for a quarter mile to a mile.  On examination the Veteran had flexion of the lumbar spine from 0 to 95 degrees with pain beginning at 50 degrees, extension 0 to 35 degrees with pain beginning at 35 degrees, bilateral lateral flexion 0 to 20 degrees with pain at 20 degrees, and bilateral rotation 0 to 45 degrees with pain at 45 degrees.  The examiner noted that the pain with rotation and lateral bending were associated with pain in the upper back and not the lower back, and he felt that the Veteran had an exaggerated response to light stroking of the muscles of the back.  

In the opinion of the examiner, the Veteran's claimed right lumbar radiculopathy is less likely as not caused by or a result of the Veteran's military service.  The examiner's rationale was that the Veteran responded to conservative treatment during service and there was no evidence of continuous or frequent complaints of back pain.  Furthermore, there was a post-service work injury for which the Veteran received workers' compensation benefits, and the Veteran has had continuous treatment since that injury.  The examiner opined that there is no reason to assume that there was continuity of complaints from the time of military service, and there is no evidence to support the Veteran's assertion of a 50-foot fall because the treatment notes from that time do not support a fall from that distance.

VA treatment records indicate that the Veteran has continued to be treated for his low back and has received numerous injections for the pain.  He testified at the October 2010 hearing that he was put on a limited-duty profile for his back four or five times, and that he had back treatment a year after service.  The Veteran needed to stand during the hearing due to pain in his back.

The Board views the evidence submitted since the December 2004 rating decision as being new and material because, when presumed credible, it contributes to a more complete picture of the origin of the Veteran's low back disorder.  Therefore, it bears directly and substantially upon the specific matter under consideration, and is so significant as to warrant reconsideration of the merits of the claim on appeal.  See Hodge, supra.  Thus, this evidence is new and material, and we may reopen the appellant's claim of entitlement to service connection for a low back disorder, to include degenerative disc disease and facet joint disease.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (VA regulation as to reopening a claim "must be read as creating a low threshold"). 

Reviewing the evidence of record, the Board finds that the Veteran's testimony of being placed on profile four or five times during service is not credible, because it is not supported by his records from service.  Furthermore, the record shows that, although he was treated for his back within a year of service, it was due to a four-day history of back pain after a motor vehicle accident.

Dr. S's opinion that it is as likely as not that the Veteran's degenerative arthritic conditions were in part due to the fall that was sustained during military service is also not credible.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion. See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In the present case, Dr. S made no mention of the Veteran's 1989 workplace injury to his back and to the notations from the treatment notes indicating that his back pain dated from the time of that injury.  

We recognize that a medical opinion cannot be rejected solely because it is based upon history supplied by the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Moreover, the Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and that a private medical opinion may not be discounted solely because the opining clinician did not describe review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Court also stated that "most of the probative value of a medical opinion comes from its reasoning", and that the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Id.  In the present case, Dr. S gave no explanation of why he felt that the 1989 and subsequent injuries to the Veteran's back were not the cause of the Veteran's low back disability, and his letter does not indicate that he was even aware of them.  Therefore, the letter is not credible because Dr. S does not appear to be aware of the history of the Veteran's low back disability.

The Board gives probative value to the May 2005 VA examiner's opinion that the Veteran's claimed right lumbar radiculopathy is less likely as not caused by or a result of the Veteran's military service.  As discussed above, the examination report indicates that she reviewed the record and weighed the injury and treatment from service against the post-service injuries to the low back.  Furthermore, the examination report indicates that she performed a thorough examination of the Veteran, and she provided a rationale for her opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304.  It is noted that the VA examiner provided the only competent and credible opinion of record. 

We recognize the sincerity of the arguments advanced by the Veteran that his low back disorder, to include degenerative disc disease and facet joint disease, is service connected.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, supra.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, a low back disorder requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  

Because the evidence preponderates against the claim of service connection for a low back disorder, to include degenerative disc disease and facet joint disease, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


C.  New and Material Evidence for Residuals of Left Ankle Strain

A March 1977 rating decision denied service connection for a left ankle strain.  The Veteran did not appeal that rating action, and it therefore became final.  He subsequently filed a request to reopen his claim.

Summarizing the evidence of record at the time of the December 2004 rating decision, the STRs do not show that the Veteran complained of symptoms related to his left ankle when he fell off the pole in January 1974.  An undated entry in the STRs from when the Veteran was 19 years old indicates that he had injured his ankle 30 minutes before, and had slight swelling and a range of motion of 80 degrees.  Another undated entry indicates that he complained of pain and swelling in his left ankle.  On examination there was soft tissue swelling.  October 1975 treatment notes indicate that the left ankle was within normal limits and did not have a fracture.  The Veteran was diagnosed with an inversion sprain, which he had suffered the day before.  A December 1975 X-ray did not show a fracture.  The  Veteran's feet and lower extremities were found to be normal at his June 1976 separation examination.

Regarding the evidence submitted since the March 1977 rating decision, a May 1988 X-ray of the Veteran's left ankle from VA treatment was normal.

Dr. S wrote in his March 2005 letter that the Veteran has ankle arthralgia and degenerative arthritis.  Dr. S indicated that the Veteran reported an initial injury to his ankle when he fell off a pole during service, and that the Veteran subsequently had difficulty with chronic ankle pain.  Furthermore, Dr. S opined that it is as likely as not that the Veteran's current degenerative arthritic condition was in part due to the fall that the Veteran sustained during military service.  At the October 2010 hearing the Veteran testified that he had treatment for his left ankle after service shortly after his dental surgery, which was in 1977.  The record does not show that the Veteran has had treatment for his left ankle since service.  

The Board views the evidence submitted since the March 1977 rating decision as being new and material because, when presumed credible, it contributes to a more complete picture of the origins of the Veteran's left ankle strain.  Therefore, it bears directly and substantially upon the specific matter under consideration, and is so significant as to warrant reconsideration of the merits of the claim on appeal.  See Hodge, supra.  Thus, this evidence is new and material, and we may reopen the appellant's claim of entitlement to service connection for a left ankle strain, to include degenerative disc disease and facet joint disease.  See also Shade, supra. 

In reviewing the reopened claim, the Board notes that Dr. S did not specify whether he was referring to the Veteran's right or left ankle.  The Veteran has degenerative joint disease of the right ankle that is service-connected.  Since Dr. S did not indicate which ankle he was referring to, the Board cannot find his opinion regarding the ankle to be credible.   It is also noted that Dr. S indicated that the Veteran reported initial injury to his ankle at that time, and the STRs show that he did not complain of left ankle pain when he sought treatment after the fall.  Therefore, even if Dr. S's letter were credible with regard to an ankle, it does not appear to be referring to the left ankle.

As above, the Board recognizes the sincerity of the arguments advanced by the Veteran that he has residuals of left ankle strain that are service connected.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, supra.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, residuals of a left ankle strain require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions on etiology.  

In the present case, the record does not show that the Veteran has had residuals of a left ankle strain or any other left ankle disorder since service.  Therefore, he does not have a current disability, and has had not had one since filing his claim.  Thus, the first element of a claim for service connection is not satisfied and the claim for service connection must be denied.  See Shedden, supra; McClain v. Nicholson, 21 Vet. App. 319 (2007).  The record indicates that the inversion sprain that the Veteran had during service was a transitory condition from which he recovered.  

Because the evidence preponderates against the claim of service connection for residuals of a left ankle strain, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

D.  Service Connection for Hypertension, an Enlarged Heart, Kidney Damage, Right Shoulder Disorder, Right Leg Disorder, and Cervical Spine Disorder

Although secondary service connection may be established for disability which is proximately due to, the result of, or aggravated by a service-connected disability, it cannot be established if it is the result of a disability which is not itself service connected.  See 38 C.F.R. § 3.310 (2010).  Therefore, the Veteran's hypertension, enlarged heart, and kidney disorder cannot, as a matter of law, be service connected as secondary to the Veteran's non-service connected low back disorder.  Nevertheless, service connection for these disorders will herein be considered on a direct basis.

The STRs do not show any treatment or diagnoses related to hypertension, an enlarged heart, kidney damage, a right shoulder disorder, a right leg disorder, and a cervical spine disorder.  At the Veteran's June 1976 separation examination his spine, lower extremities, heart, and renal system were found to be normal.  His blood pressure was 102/70.  As discussed above, subsequent chest X-rays were normal.

The post-service records indicate that a chest X-ray from a January 1977 VA examination showed that the Veteran's heart size was normal.  At the January 1977 VA examination he was able to walk around the room without any particular difficulty.  On examination the quadriceps muscles showed no evidence of atrophy.

April 1989 VA treatment notes indicate that the Veteran complained of right shoulder pain which he had had for two weeks.  The treatment notes indicate that the left neck muscles were stiff compared to the right side.  The Veteran complained of discomfort with movement to the right.  He was to continue to take medication and was to apply heat to the neck. 

The Veteran underwent a VA general medicine examination in September 1995.  His neck was within normal limits and his blood pressure was 180/102, and it was recommended that he have his blood pressure taken by an emergency room triage nurse and be considered for treatment.  There was a full range of motion in his shoulders.  The examiner did not make any diagnoses related to hypertension, an enlarged heart, kidney damage, a right shoulder disorder, a right leg disorder, and a cervical spine disorder.   

June 1995 VA treatment records indicate that the Veteran's blood pressure was 164/86 and his blood pressure had increased.  Private internal medicine treatment notes from December 1994 indicate that he had hypertension, and had been previously taking Tenoretic.  His blood pressure was 144/98, and he continued to be followed for hypertension at subsequent treatment.  September 2004 private internal medicine treatment records indicate a diagnosis of hypertension.

At the September 2007 private physical examination the Veteran reported pain that went from his back down his right leg.  On examination his blood pressure was 114/60 and his diagnoses included hypertension and neck and shoulder pain, possible radiculopathy.  

VA treatment records indicate that the Veteran had physical therapy for his neck in beginning in 2006 due to chronic pain that was intermittent and that he rated as an 8 out of 10 at its worse in March 2009.  A September 2006 cervical MRI showed mild degenerative changes in the cervical spine with mild narrowing of the central canal and mild to moderate narrowing of the neural foramina.  September 2006 treatment notes indicate that the pain went from the neck into the shoulders.

At May 2009 VA treatment the Veteran complained of neck and back pain two days after an automobile accident.  The treatment notes further indicate that he had received injections for his neck pain.  In July 2009 he was treated at a VA neurosurgery clinic due to low back pain with right lower extremity sciatica.  The VA treatment notes further show that the Veteran has continued to be followed for hypertension.

The Veteran testified at his October 2010 hearing that he believes he has three deteriorating discs in his neck or back, and that he was given aspirin for his neck during service at the dispensary.  He further testified that he was diagnosed with hypertension during service and that he was placed on medicine for it while at Fort Belvoir or in Germany.
 
Reviewing the evidence of record, it does not show that the Veteran has ever had an enlarged heart or kidney damage.  Furthermore, the treatment notes do not show any complaints or diagnoses related to a right shoulder disorder since the Veteran has filed his claim.  Therefore, the Board finds that there is no current disorder related to an enlarged heart, kidney damage, and the right shoulder.  Thus, the first element of a claim for service connection is not satisfied, and the claim for service connection for these disorders must be denied.  See Shedden, supra; McClain, supra.

In evaluating the Veteran's claim for service connection for hypertension, the Board does not find his testimony that he was diagnosed with hypertension during basic training and received medication for it during service to be credible, because the STRs do not show any treatment or diagnosis for hypertension.  The record shows that the Veteran was diagnosed with hypertension approximately 20 years after his active service, and there are no competent opinions of record indicating that there is a causal connection between the Veteran's active service and hypertension.  

While the Veteran has been diagnosed with sciatica in the right leg, it was in relation to his low back disorder.  There is no indication that there is a causal connection between any right leg disorder and his active service, and arthritis related to the right leg was not diagnosed within a year of service.  Likewise, he was diagnosed with a cervical spine disorder in 2006 and has had extensive treatment since then.  However, there is no indication of a causal connection between it and his active service, and arthritis related to the neck was not manifested within a year of service.  Furthermore, the record does not show that the Veteran had sciatica of the right leg or a cervical spine disorder for many years after service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

We recognize the sincerity of the arguments advanced by the Veteran that his hypertension, enlarged heart, kidney damage, right shoulder disorder, right leg disorder, and cervical spine disorder are service connected.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, supra.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, disability associated with hypertension, an enlarged heart, kidney damage, a right shoulder disorder, a right leg disorder, and a cervical spine disorder require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions on etiology.  

Because the evidence preponderates against the claims of service connection for hypertension, an enlarged heart, kidney damage, a right shoulder disorder, a right leg disorder, and a cervical spine disorder , the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

E.  Service Connection for Residuals of Dental Trauma

Generally, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See 38 C.F.R. § 3.381 (2010).  In some cases dental disabilities are compensable for rating purposes under 38 C.F.R. § 4.150 (Schedule of ratings - dental and oral conditions), Diagnostic Codes 9900-9916 (2010).

The Veteran is claiming entitlement to service connection for dental trauma.  In this regard, the Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).

Thus, in the current case, adjudication of the claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  See also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will first address the claim of entitlement to service-connected compensation benefits.

The service dental records do not show any dental trauma.  Post-service VA treatment records show that in May 1977 the Veteran was diagnosed with maxillary hypoplasia with secondary crippling malocclusion.  He underwent a bone graft to the mandibular subspical osteotomy.  At August 1978 VA treatment the Veteran complained of a one month history of right maxilla pain.  A piece of soft tissue from the right maxillary sinus was examined and the pathology report indicated fibroadipose tissue with mild chronic inflammation.  

Treatment notes indicate that in March 2010 the Veteran underwent a turbinectomy and scar tissue removal after a nasal fracture.  It was noted at VA follow up treatment two months later that he was having a normal post-operative course and pain.

The Veteran testified that he has had constant dental problems since the 1977 VA surgery.  His teeth have been pulled, and he has pain in his mouth and lip.

Upon careful review of the evidence of record, the Board finds that service connection for dental trauma has not been established.  Dental disorders which may be compensable include irreplaceable missing teeth, and disease and damage to the jaw.  38 C.F.R. § 4.150, DCs 9900-9916.  In the present case, the record does not indicate that the Veteran's maxillary hypoplasia with secondary crippling malocclusion arose during service or was aggravated therein.  The evidence does not demonstrate that he sustained any injury to the teeth or that he had suffered from any qualifying disease of the jaw in service.  Nor is there any suggestion that he had any other condition listed among the compensable dental and oral conditions in the Rating Schedule.  See 38 C.F.R. § 4.150.  Thus, entitlement to service connection for compensation purposes must be denied.

Having determined that the evidence does not support an allowance of service-connected compensation benefits, the Board must now consider whether service connection may be established solely for the purpose of outpatient treatment.  That determination is based on the criteria set forth under 38 C.F.R. § 3.381.

As provided at 38 C.F.R. § 3.381(a), treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  See 38 C.F.R. § 3.381(c).

With respect to dental conditions noted at entry and treated during service, 38 C.F.R. § 3.381(d) sets forth principles for determining whether a grant of service connection for treatment purposes is warranted.  Such guidelines are as follows:

(1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.

(2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.

(3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected.

(4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service.

(5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service.

(6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service.

In addition to the above principles, 38 C.F.R. § 3.381(e) indicates specific dental conditions that will not be considered service connected for treatment purposes:

(1) Calculus;

(2) Acute periodontal disease;

(3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and

(4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service.

The Board further notes that 38 C.F.R. § 17.161 sets forth classes of eligibility for dental treatment.  Under 38 C.F.R. § 17.161(a), addressing Class I eligibility, it is provided that those having a service-connected compensable dental disability or condition may be authorized dental treatment as necessary to maintain oral health and masticatory function.

Furthermore, 38 C.F.R. § 17.161(b) provides eligibility for dental treatment under Class II, Class II(a), Class II(b), and Class II(c).  With respect to Class II, Class II(a), and Class II(b), having a service-connected compensable or noncompensable dental disability or condition is a predicate to eligibility.  Class II(c) eligibility is not dependent on having a service-connected compensable or noncompensable dental disability or condition.  Instead, eligibility is dependent upon having prisoner of war (POW) status for a period on 90 days or more.  It is determined that "noncompensable" service-connected disability, for purposes of 38 C.F.R. § 17.161, would include a grant of service connection for treatment purposes, and not simply a "zero percent" evaluation for compensation under 38 C.F.R. § 4.150.

Since having a service-connected compensable dental condition is a predicate to eligibility under Class I, this provision cannot serve as a basis for authorization of outpatient dental treatment for dental trauma in the present case.  38 C.F.R. § 17.161.  In addition, a service-connected noncompensable disability is a predicate to eligibility under Classes II, II(a), and Class II(b).  The Veteran does have a noncompensable service-connected disability under 38 C.F.R. § 3.381in this case.  

Moreover, the Veteran was not a POW, and he did not sustain his dental trauma as a result of a combat wound or in-service trauma; therefore, he is not eligible for treatment under Classes II(a), II(b), and II(c).  See 38 C.F.R. § 17.161(c), (d), (e).  There are no other relevant classes of eligibility based on the facts of record in the instant case.  Therefore, service connection solely for the purpose of outpatient treatment is not established.  See 38 C.F.R. § 17.161.

In conclusion, the evidence of record does not support a grant of entitlement to service connection for dental trauma.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.


ORDER

New and material evidence not having been submitted, the claim for residuals of pneumonia, also claimed as shortness of breath, is denied.

Service connection for a low back disorder, to include degenerative disc disease and facet joint disease, is denied.

Service connection for residuals of left ankle strain is denied.

Service connection for hypertension is denied.

[Continued on next Page]
Service connection for an enlarged heart is denied.

Service connection for kidney damage is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a right leg disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for dental trauma is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


